Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities:  
In claims 1 and 12, line 5, change “interconneted” to –interconnected--.
In claim 1, line 35 change “enviornment” to –environment--.
In claim 20, line 14, change “identificaiton” to –identification--. 
 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9716902. 
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9848211.
Claims 1-17 of the instant application is anticipated by patent claims 1-17 in that claims 1-17 of the patent contains all the limitations of claims 1-17 of the instant application. Claims 1-17 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10142663.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10419782.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10687090.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11153608.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10887627.
Claims 1-19 of the instant application is anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10244269. 
Claims 1-19 of the instant application is anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-19 of the instant application. Claims 1-19 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10602198.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11166049.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11240537.
Claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application are therefore not patentably distinct from the earlier patent claims and as such us unpatentable for obvious type double patenting.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/499186. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0010224) in view of Warrick (2013/0305320) and Baskey (2009/0271609).

As for claims 1 and 12, Lee discloses a system for providing an interactive portal, the system comprising: 
a programming interface being configured to communicate with a set-top box, the set-top box having a processor and non-transitory memory communicatively interconnected in a busing architecture ([0015]-[0020]); 
the non-transitory memory of the set-top box including processor-executable instructions that, when executed by the processor, cause the system to: 
the local area wireless network (“second private wireless local area network”) having identical behavior to a home wireless network (“first private wireless network”) belonging to the guest, the local area wireless network providing identical network configuration and device and application login credentials as the home wireless network (Lee: The unique SSID and password of the second private wireless local area network may be the same with that of the first private wireless local area network; [0024], [0041], [0049]); and 
the guest configuration profile configuring the local area wireless network to be a guest private wireless network that acts as an access point having the same network configuration and login credentials for devices, applications, and services as the home wireless network (“first private wireless network”) belonging to the guest, thereby creating a home away from home environment for the guest (Lee: [0041], [0049]);
However, Lee fails to disclose:
receive a guest configuration profile for a guest, and in response to receiving the guest configuration profile, activate a local area wireless network for the guest;
provisioning for guest preferred features.  
In an analogous art, Warrick discloses:
receive a guest configuration profile for a guest, and in response to receiving the guest configuration profile, activate a local area wireless network for the guest (High speed Internet access service is only activated when receiving the guest’s MAC addresses (“guest configuration profile”), and operable in the guest rooms zone of the hotel; [0154], [0024]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention to include the abovementioned limitation, as taught by Warrick, for the advantage of automating the process of activating a user service.
However, Lee and Warrick fail to disclose:
provisioning for guest preferred features;
In an analogous art, Baskey discloses:
provisioning for guest preferred features (User preferred temperature, shading, and lighting in a hotel room [0020]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Warrick’s invention to include the abovementioned limitation, as taught by Baskey, for the advantage of enhancing the usefulness and comfort of a product or service.

As for claims 2 and 13, Warrick discloses wherein the non- transitory memory further comprises processor-executable instructions that, when executed by the processor, cause the system to: in response to receiving the guest configuration profile, activate a local area wireless connection for a guest device to a network associated with a hospitality establishment  (High speed Internet access service is only activated when receiving the guest’s MAC addresses (“guest configuration profile”), and operable in the guest rooms zone of the hotel; [0154], [0024]).

As for claim 3, Lee discloses wherein the guest configuration profile originates from a hospitality establishment location selected from a front desk and a hotel headend ([0041], [0049]).  

As for claims 5 and 15, Warrick discloses wherein the programming interface further comprises communication with a transceiver associated with the set-top box, the transceiver being coupled to the busing architecture, the transceiver being configured to send and receive wireless signals ([0017]-[0019]).  

As for claims 6 and 16, Warrick discloses wherein the wireless signal is WiFi ([0006])

As for claims 7 and 17, Warrick discloses the wireless signals are transmitted to the set-top box from a wireless-enabled interactive handheld device ([0146]-[0147]).  

As for claim 9, Warrick discloses wherein the non-transitory memory further comprises processor-executable instructions that, when executed by the processor, cause the system to: receive the guest configuration profile via a television input, the television input being interconnected to the busing architecture ([0017]-[0019]).  

As for claim 10, Baskey discloses wherein the guest configuration profile further includes control settings for room amenities (User preferred temperature, shading, and lighting in a hotel room [0020]).  

As for claim 11, Baskey discloses wherein the guest configuration profile further includes preferences for a lodging establishment experience (User preferred temperature, shading, and lighting in a hotel room [0020]).  

Claim 20 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim. Claim 20 additionally calls for the following:
in response to receiving the guest configuration profile, temporarily override a default profile and generate a guest interactive portal based on the guest identification (see Warrick: [0146]-[0147]), 
in response to receiving the default profile, generate a default interactive portal (see Warrick: [0146]-[0147]), 
forward the guest interactive portal to a television via a television output (see Warrick: [0146]-[0147]); 

Claim(s) 4, 8, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Warrick, and Baskey as applied to claim 1 and 12 above, and further in view of Hayashi (2013/0074106).

As for claims 4 and 14, Lee, Warrick, and Baskey fail to disclose wherein the services further comprise streaming movie services.  
In an analogous art, Hayashi discloses wherein the services further comprise streaming movie services ([0032], [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Warrick, and Baskey’s invention to include the abovementioned limitation, as taught by Hayashi, for the advantage of personalizing the user’s multimedia content remotely.

As for claims 8 and 18, Lee, Warrick, and Baskey fail to disclose wherein the wireless signals are transmitted to the set-top box from a remote control paired with the set-top box.  
In an analogous art, Hayashi discloses wherein the wireless signals are transmitted to the set-top box from a remote control paired with the set-top box ([0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Warrick, and Baskey’s invention to include the abovementioned limitation, as taught by Hayashi, for the advantage of enabling the user to control the set-top box remotely.

As for claim 19, Lee, Warrick, and Baskey fail to disclose wherein the non-transitory memory further comprises processor-executable instructions that, when executed by the processor, cause the system to: receive the guest configuration profile via a television input.  
In an analogous art, Hayashi discloses receive the guest configuration profile via a television input ([0013], [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Warrick, and Baskey’s invention to include the abovementioned limitation, as taught by Hayashi, for the advantage of allowing the guest’s preferences to be retrieved without setup, thereby providing the user convenience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421